 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8
 9   JEFFREY RANDALL,                      )                 3:18-cv-00479-MMD-WGC
                                           )
10               Plaintiff,                )                 ORDER
                                           )
11           vs.                           )
                                           )
12   HANSON CRAWFORD CRUM                  )
     FAMILY LAW GROUP, LLP,                )
13                                         )
                 Defendant.                )
14   ______________________________________)
15          This matter is before the court on Plaintiff’s Motion for Authorization to Register as an
16   Electronic Filer in this Case (ECF No. 5).
17          Pursuant to the court’s order (ECF No. 6), Plaintiff has provided certification that he is familiar
18   with the CM/ECF tutorial and Electronic Filing Procedures, Best Practices, and with Part IC - Electronic
19   Case Filing of the Local Rules of Practice of the United States District Court (ECF No. 13). The court
20   finds that Plaintiff has demonstrated a basic understanding and familiarity with the CM/ECF filing
21   system. Accordingly,
22          IT IS HEREBY ORDERED that Plaintiff’s Motion for Authorization to Register as an
23   Electronic Filer in this Case (ECF No. 5) is GRANTED. Plaintiff shall contact the CM/ECF Help Desk
24   at (702) 464-5555 to set up a CM/ECF account.
25          DATED: November 19, 2018.
26
27                                                         _____________________________________
                                                           WILLIAM G. COBB
28                                                         UNITED STATES MAGISTRATE JUDGE
